Eckert, C. J. On June 16, 1947, the claimant, Calvin Pippin, an employee of the respondent in the Department of Public Works and Buildings, Division of Highways, while operating a power mower on S.B.I. Route 49,"in the City of Kankakee, Illinois, struck an obstruction which caused the safety catch to release and the cutter bar to swing back 'toward the tractor. Claimant got off the tractor, disengaged the cutter bar and swung it back to mowing position. While swinging the cutter bar forward, the sickle bar moved and severed his right index finger at the second joint. Immediately afterward claimant was taken to St. Mary’s Hospital, Kankakee, Illinois, where Dr. Charles Allison performed an amputation just below the middle joint. During the first four weeks of disability, claimant was paid his full salary in the amount of $137.74. Thereafter he was paid compensation in the amount of $15.43. Respondent has paid for all medical and hospital services. At the time of the accident claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the act. The accident arose out of and in the course of the employment. Claimant’s earnings during the year immediately preceding his injury totalled $1800.00. He had no children under sixteen years of age dependent upon him for support. Claimant seeks an award for the specific loss of the first finger of his right hand. Claimant was temporarily totally disabled for a period of 4 and 5/7 weeks. Since his annual earnings were $1800.00, his compensation rate is the maximum of $15.00. The injury having been subsequent to July 1, 1945 this must be increased 20%, making his compensation rate $18.00 per week. Claimant was, therefore entitled, on account of his temporary total disability, to the sum of $84.85. Since he received $153.17, the excess of $68.32 must be deducted from the award in this case. Claimant having suffered the loss of more than one phalange of the first finger of his right hand, he is entitled to an award for the permanent and complete loss of' the use of this finger, or 50% of his average weekly wage for forty weeks. This aggregates the sum of $720.00, from which must be deducted the overpayment of $68.32 leaving a balance of $651.68. Frances Regnier, of Kankakee, Illinois, was employed to take and transcribe the evidence at the hearing before Commissioner Young. Charges in the amount of $15.75 were incurred for these services, which charges are fair, reasonable and customary. An award is, therefore, entered in favor of Frances Regnier in the amount of $15.75, and an award is entered in favor of Calvin Pippin! in the amount of $651.68, all of which has accrued and is payable forthwith. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”